DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-38 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 is indefinite because it is unclear if the apparatus elements of the preamble are part of the method.  The language used makes it unclear if a body and tip are used in the method.
	Claim 23 is indefinite because it is unclear what if any elements perform the detecting and determining steps.
	Claim 31 is indefinite because it is unclear if bench calibration is intended as a method step or merely a source of data.
	Claim 36 is indefinite because it is unclear if the wherein clause is an intended use or a structural limitation.  If Applicant intends a structural limitation it is unclear what structures are 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-30, 32-38, and 40-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. PG Pub. No. 2007/0191830 A1 to Crompton, Jr. et al.
Regarding claim 23, Crompton discloses in a system including a medical device having a body, a tip configured to articulate relative to the body in response to a force applied to the tip, and a switch array that includes a plurality of switches wherein one or more of the plurality of switches are closed when the tip articulates relative to the body (see Figs. 3-11, abstract, and para 9-16 and 52-62), a method of determining the applied force comprising: detecting when one or more of the switches comprising the plurality of switches in the switch array have been closed (see Figs. 3-11, abstract, and para 9-16 and 52-62); determining at least the number of closed switches (see Figs. 3-11, abstract, and para 9-16 and 52-62); and determining the applied force based on the determined number of closed switches and predetermined data that relates an increasing number of closed switches to the applied force (see Figs. 3-11, abstract, and para 9-16 and 52-62).

Alternatively, in another interpretation of the claims when all four switches are closed, a determined number, a direction of the applied force is determined that correlates with a force along the long axis of the device, an axial force.  Such an arrangement uses the predetermined data that a longitudinal force results from all four switched closing.  It appears direction of force is a reasonable reading of force in light of claim 37.
Regarding claim 24, Crompton discloses a method, wherein the determining the applied force step further comprises determining at least a magnitude of the applied force (see Figs. 3-11, abstract, and para 9-16, 52-62, and 73).  Examiner notes that claims broadly claim magnitude and that magnitude of force may include a difference between zero magnitude and a non-zero magnitude.
Regarding claim 25, Crompton further discloses a method, wherein the magnitude of the applied force is determined in a plurality of magnitudes in steps (see Figs. 3-11, abstract, and para 9-16 and 52-62).  Examiner notes that claims broadly claim magnitude and that magnitude of force may include a difference between zero magnitude and a non-zero magnitude.

Regarding claim 27, Examiner notes the claims are unclear.  It appears to the Examiner’s best understanding of the claim that wherein said detecting when one or more of the switches have been closed comprises detecting when one or more of the switches have been closed sequentially with increasing tip articulation (see Figs. 3-11, abstract, and para 9-16 and 52-62, noting that the condition need not occur).
Regarding claim 28, Crompton discloses a method, wherein said plurality of switches comprises electromechanical switches and wherein detecting when one or more of the switches have been closed comprises determining when the one or more switches have been electrically closed (see Figs. 3-11, abstract, and para 9-16 and 52-62).
Regarding claim 29, Crompton discloses a method, wherein determining the applied force comprises an indication that a specific minimum force has been applied to the tip (see Figs. 3-11, abstract, and para 9-16 and 52-62).
Regarding claim 30, Crompton discloses a method, wherein the determining the applied force step further comprises determining the applied force based on empirically predetermined data that relates the increasing number of closed switches to the applied force (see Figs. 3-11, abstract, and para 9-16 and 52-62).  Examiner notes that claims broadly claim magnitude and that magnitude of force may include a difference between zero magnitude and a non-zero magnitude.

Regarding claim 33, Crompton discloses a method, wherein the medical device comprises a longitudinal axis and wherein the direction of the applied force comprises at least a vector component thereof that is perpendicular to the longitudinal axis (see Figs. 3-11, abstract, and para 9-16 and 52-62).
Regarding claim 34, Crompton discloses a method, wherein the medical device comprises means for a directed therapy, diagnostic measurement, or monitoring of selected tissue, and wherein closure of the one or more switches enables or activates the directed therapy, diagnostic measurement, or monitoring of selected tissue (see Figs. 3-11, abstract, and para 9-16 and 52-62).
Regarding claim 35, Crompton discloses a method, wherein at least one of the switches comprises an element whose distortion or mechanical loading causes it to change conductance (see Figs. 3-11, abstract, and para 9-16 and 52-62).  Examiner notes that an open switch has a zero or essentially zero conductance because current cannot flow across an open switch and that a closed switch will have a greater non-zero conductance because current can flow across the switch.
Regarding claim 36, Crompton discloses a medical device comprising: a body; a tip configured to articulate relative to the body in response to a force applied to the tip; and a switch array that includes a plurality of switches wherein one or more of the plurality of 
Additionally, Examiner notes that the wherein close is only a functional/intended use limitation and the device of Crompton is capable of performing said function.
Regarding claim 37, Crompton discloses a device, wherein the determined applied force comprises one of (i) a magnitude thereof and (ii) a direction of the applied force, wherein the plurality of switches in the switch array are arranged relative to the tip and body such that the identity of the closed switches determined during tip articulation is indicative of the direction of the applied force (see Figs. 3-11, abstract, and para 9-16 and 52-62).  
Additionally, Examiner notes that the wherein close is only a functional/intended use limitation and the device of Crompton is capable of performing said function.
Regarding claim 38, Crompton discloses a device, wherein said data regarding whether one or more of the switches have been closed comprises data concerning whether one or more of the switches have been closed sequentially with increasing tip articulation (see Figs. 3-11, abstract, and para 9-16 and 52-62).  
Additionally, Examiner notes that the wherein close is only a functional limitation and the device of Crompton is capable of performing said function.

Regarding claim 41, Crompton discloses a device, wherein the first substrate or support, the second substrate or support, or a combination thereof comprise a cylindrical, disc-shaped, or annular substrate or combination thereof, and wherein the switch array further comprises: a deformable material or member configured to join or space the first and second substrates or supports in a manner not interfering with contacting of one or more contact pairs comprising the first electrical contact and the second electrical contact, wherein the contact pairs corresponding to the switches of the switch array are separated by a gap, thereby forming open circuits, wherein the deformable material or member is configured to allow for one or more loading states on the switch array to cause the first and second substrates or supports to move relative to each other via distortion of the deformable material or member in a manner configured to close one or more contact pairs corresponding to the specific load state, and wherein the switch array further includes interconnections to each first and second electrical contact which can be wired to circuits or connections outside of the switch array in a manner 
Regarding claim 42, Crompton discloses a device, wherein the medical device comprises one of an introducer, a catheter, a sheath, a scope, and a combination thereof (see Figs. 3-11, abstract, and para 9-16 and 52-62).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crompton in view of U.S. PG Pub. No. 2009/0138007 A1 to Govari et al.

It would have been obvious to one of skill in the art to have combined the method of Crompton with the further calibration techniques of Govari because doing so would yield a numerical value for the force caused by compression of the Crompton device.
Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. 
Regarding the Section 112(b) rejection of claim 23, Applicant discusses the invention generally and the claim language in the general sense.  However, Applicant does not indicate whether the tip and body are positive claim limitations or what elements perform the detecting and determining steps.  Applicant has not addressed the actual rejections and instead has merely stated general expectations of the method.  Consequently, Applicant has not persuasively argued against the Section 112(b) rejection of claim 23 because Applicant has not explained what elements perform the detecting and determining steps or explained what elements of the preamble are required by the claim.
Regarding claim 25, Applicant has amended the claim and has argued that paragraph 42 renders the claim definite.
The rejection has been overcome.  However, Examiner notes that paragraph 42 will not be read into the claims and that claim 25 as amended can indicate in the BRI that the applied 
Applicant argues that Compton is a gross switch that only goes from on to off and that does not change based on the number of switches closed.
Applicant’s contentions are unpersuasive because even assuming Crompton is a gross switch as described by Applicant, a gross switch reads on the claims as written.  As noted in the previous rejection:
Examiner notes that Crompton reads on the determining the number closed switches because Crompton determines the number of closed switches go from zero closed to at least one closed in Fig. 11 and that an applied force is determined that is based on the number because the number goes from zero to non-zero.  It is a predetermined data point that when one switch closes as in Fig. 11, i.e. the number of switches closed, increases from zero to one the applied force also increases.

Essentially, the BRI of the claims still includes going from zero switches closed and zero forces to at least one switch closed and a non-zero magnitude of force.  Crompton reads on this interpretation of the claims.  Applicant is advised to amend the claims to include multiple steps of non-zero force magnitude levels to avoid this claim interpretation.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multiple levels of non-zero magnitude with multiple switches) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793